         Case 4:16-cv-00431-JSW Document 83 Filed 10/12/18 Page 1 of 1




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                CIVIL MINUTE ORDER

DATE: October 12, 2018                                     Time in Court: 31 minutes

JUDGE: JEFFREY S. WHITE                                    Court Reporter: Diane Skillman

Courtroom Deputy: Jennifer Ottolini



CASE NO.: C-16-431 JSW
TITLE: Friends of Outlet Creek v. Grist Creek Aggregates, LLC


COUNSEL FOR PLAINTIFF:                               COUNSEL FOR DEFENDANT:
Jason Flanders                                       Sean Hungerford
Rachel Doughty


PROCEEDINGS:         Motion for Summary Judgment


RESULTS:             The Court heard argument from counsel.
                     The matter is under submission.

                     A written ruling shall issue.
